Name: 2003/716/EC: Council Decision of 2 October 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-10-11

 Avis juridique important|32003D07162003/716/EC: Council Decision of 2 October 2003 appointing a member of the Committee of the Regions Official Journal L 260 , 11/10/2003 P. 0015 - 0015Council Decisionof 2 October 2003appointing a member of the Committee of the Regions(2003/716/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has fallen vacant following the expiry of the mandate of Mr JosÃ © Joaquin MARTÃ NEZ SIESO, of which the Council was notified on 23 September 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Miguel Ã ngel REVILLA ROIZ, Presidente - Gobierno de Cantabria, is hereby appointed a member of the Committee of the Regions in place of Mr JosÃ © Joaquin MARTÃ NEZ SIESO for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 2 October 2003.For the CouncilThe PresidentG. Pisanu(1) OJ L 24, 26.1.2002, p. 38.